Title: Henry Clay to James Madison, 8 August 1833
From: Clay, Henry
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Ashland
                                
                                8th. August 1833
                            
                        
                        Having been informed that Dr D. Drake of Cincinnati may possibly be nominated as one of the Professors, in
                            the University of Virginia, in consequence of the resignation of Professor Dunglison, I take much pleasure in stating that
                            I have been long and intimately acquainted with Dr. Drake; that as an author, as a professional man, and a gentleman, he
                            is among the most eminent of our fellow Citizens; and that such are his zeal and diligence in the cause of science, that,
                            far from resting satisfied with previous knowledge and attainment, he is constantly advancing in acquirements. In
                            expressing these opinions of Dr. Drake, I am satisfied that I conform to the sentiment which prevails in the West, where
                            he is generally regarded as one of its principal ornaments. I embrace the opportunity of conveying my fervent wishes for
                            the success and prosperity of your University, and of adding assurances of the constant regard and esteem of Your obedient
                            Servant
                        
                            
                                H. Clay
                            
                        
                    